Citation Nr: 1143708	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2010, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  The Veteran is service-connected for depressive disorder not otherwise specified, a left knee disorder, a right knee disorder, and a residual scar from a laceration to the left eyebrow.  Service connection for the depressive disorder was granted effective September 1, 2006.  From April 10, 2003, to October 31, 2006, the service-connected disabilities were rated as 70 percent disabling.  From November 1, 2006, to September 30, 2007, the service-connected disabilities were rated as 80 percent disabling.  From October 1, 2007, to March 4, 2008, the service-connected disabilities were rated as 60 percent disabling.  Since March 5, 2008, the service-connected disabilities are rated as 80 percent disabling.

2.  The evidence is in equipoise as to whether the competent medical evidence shows that the Veteran's service-connected disabilities renders him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.


Governing law and regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose, disabilities resulting from a common etiology or a single accident will be considered a single disability.  38 C.F.R. § 4.16(a).

The Global Assessment of Functioning scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A global assessment of functioning score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Analysis

The Veteran filed his claim for entitlement to a total rating based on individual unemployability in May 2005.  He claims that he cannot work since he retired from his position as a mail clerk at the United States Postal Service in February 2005.  He has a high school education.

The Veteran is service-connected for depressive disorder not otherwise specified, a left knee disorder, a right knee disorder, and a residual scar from a laceration to the left eyebrow.  Service connection for the depressive disorder was granted effective September 1, 2006.  From April 10, 2003, to October 31, 2006, the service-connected disabilities were rated as 70 percent disabling.  From November 1, 2006, to September 30, 2007, the service-connected disabilities were rated as 80 percent disabling.  From October 1, 2007, to March 4, 2008, the service-connected disabilities were rated as 60 percent disabling.  Since March 5, 2008, the service-connected disabilities are rated as 80 percent disabling.

Service connection was granted for the right knee disorder and the depressive disorder as secondary to the left knee disorder.  The scar is a noncompensable disability.   Therefore, the compensable disabilities result from a common etiology or a single accident are considered a single disability for purposes of 38 C.F.R. § 4.16(a).

There is conflicting evidence on whether the Veteran is unemployable due to his service-connected disabilities.  

A July 2005 physical examination report for Social Security disability purposes shows that the doctor determined that the claimant should be able to stand and walk for two hours with normal and frequent breaks and should be able to sit for eight hours.  That doctor added that the Veteran had postural limitations on bending, stooping, and crouching that were occasionally to frequently limited by his knee pain, and that he could only lift or carry 10 to 20 pounds occasionally and frequently due to his bilateral knee pain.  A September 2005 statement from a VA doctor reflects the appellant could not stand longer than 20 minutes and that he could only walk 100 feet before he had to sit down due to bilateral knee pain.  A March 2006 VA examiner noted that the claimant was unable to do any kind of strenuous activity, but that he was able to do sedentary work.  

In March 2006, the Office of Personnel Management found that the Veteran was disabled for his position as a distribution clerk due to his bilateral knee disorders.  

In a July 2006 statement, a private psychiatrist noted that the appellant's major depressive disorder has affected him on both a social and functional level.  He assigned a global assessment of functioning score of 32.  A July 2007 VA examination report reflects that the examiner noted that the effects of the claimant's left knee disorder on general occupational activities was that he was not employed.  The examiner added that the Veteran was medically retired for his left knee disability.

In April 2008, the Social Security Administration granted disability benefits apparently based on osteoarthritis and allied disorders.   

The April 2010 VA general medical examiners determined that the Veteran would not tolerate any labor occupations with prolonged standing or walking and noted that he retired from his job due to both the bilateral knee disorders and his depression.  A May 2011 VA mental disorders examiner opined that the appellant's depression did not appear to render him unemployable.  

The Board finds that there exists an approximate balance of evidence for and against the claim.  Simply put, the evidence is equally balanced as to whether the competent medical evidence shows that the Veteran's service-connected disabilities renders him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to a total rating based on individual unemployability is in order.








ORDER

Entitlement to a total rating based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


